Dismissed and Memorandum Opinion filed January 6, 2005








Dismissed and Memorandum Opinion filed January 6, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01105-CV
____________
 
MURPHY BROS,
INC. d/b/a MURPHY CONTRACTORS, INC., Appellant
 
V.
 
HORIZONTAL
TECHNOLOGY, INC., Appellee
 

 
On Appeal from the
280th District Court
Harris County, Texas
Trial Court Cause
No. 04-16934
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed October 13,
2004.  On December 16, 2004, appellant
filed a motion to dismiss the appeal because its notice of appeal had been
filed prematurely.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed January 6, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.